DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or 
linking claim. Election was made without traverse in the reply filed on 5/26/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 4,518,292 to Calandra further in view of U.S. Pat. No. 6,409,267 to Ayrle.
Calandra ‘292 teaches limitations for a method of installing a panel” – the disclosed method of installation of plate 22, “based on a screw-in back bolt” – including use of elements including 10,12, “step B: injecting an adhesive into the anchor bolt hole” – Although reference discloses placing ‘adhesive resin material, packaged in a breakable cartridge’ into the borehole, the reference doesn’t describe ‘injecting’ the adhesive.  However, injecting adhesive into a bored hole as taught by Ayrle ‘267 for example is well known in the art as equivalent step/method for placing adhesive into a hole for effecting an anchorage.  It would have been obvious to one of ordinary skill in the art to inject the components of the adhesive into the bored hole of Frichmann ‘290 instead of place the components of adhesive in a capsule before pushing the capsule into the hole in order to reduce costs and/or to otherwise adapt the disclosed method of anchoring to suit a particular environment of use wherein modification as proposed is well known in the art and would not otherwise affect the arrangement.
Calandra ‘292 teaches further steps of “step C: placing an back bolt sleeve of the back bolt into the anchor bolt hole” – disclosed placement of 10 into the borehole
, “and step D: screwing a limit screw of the back bolt into the back bolt sleeve so that the back bolt sleeve is spread” – as shown and described. 
As regards claim 2, reference teaches further limitation of “the step A comprises: step Al: drilling a straight hole in the back of the panel” – as shown, “and step A2: expanding a bottom of the straight hole into a counterbore” – as shown and described wherein ‘the bottom of the hole’ is a broad limitation wherein the prior art bore hole includes that portion which is expanded into a counterbore as otherwise disclosed, “wherein, the counterbore has a pressure-bearing surface capable of locking the spread back bolt sleeve in an axial direction” – as shown and described with respect to Fig’s 10,11 for example. 
As regards claim 3, reference teaches further limitation of “the counterbore is only capable of locking the spread back bolt sleeve in an axial direction” – inherent to the rotationally symmetric geometry of structure including 44.
As regards claim 4, reference teaches further limitation of “the step B comprises: step B 1: injecting the adhesive into the anchor bolt hole, wherein, an injection amount meets: the adhesive is capable of filling all or partial anchor bolt holes after the back bolt is spread” – reference disclosure of partial filling anticipates broad alternatively-phrased limitation, “and the adhesive comprises an epoxy resin AB adhesive” – as described.  
As regards claim 6, reference teaches further limitation of “the step D comprises: step Dl: screwing a limit screw in place, wherein, screwing the limit screw in place means that the front part of the back bolt sleeve is spread until being locked by the pressure-bearing surface of the counterbore in an axial direction, and the back bolt sleeve is capable of freely rotating in the anchor bolt hole” – inherent to the rotationally symmetric geometry of structure including 44. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 4,518,292 to Calandra in view of U.S. Pat. No. 6,409,267 to Ayrle and further in view of U.S. Pat. No. 6,098,364 to Liu.
Although Calandra ‘292 doesn’t disclose a “curtain wall installed by using the method according to claim 1”, i.e., having all structure of the completed arrangement as inherently results from the claimed method and a curtain wall, Liu ‘364 for example discloses that it’s well known in the art to use anchors similar to that disclosed by Calandra ‘292 to install a panel(s).  It would have been obvious to one of ordinary skill in the art to install a panel arrangement as taught by Liu ‘364 using an anchor arrangement(s) as taught by Calandra ‘292 in order to mount the curtain wall and take advantage of technical features of the particular arrangement disclosed by Calandra ‘292.  

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 8,465,765 discloses an arrangement inherently including elements of the process of using and curtain wall structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677